Citation Nr: 0125128	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  01-02 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected history of asthma.  

2.  Entitlement to an increased (compensable) evaluation for 
service-connected allergic rhinitis.  

3.  Entitlement to an increased (compensable) evaluation for 
service-connected status post right knee trauma.  


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran reportedly had active service from March 1987 to 
June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the RO 
which, in part, denied increased ratings for the disabilities 
now at issue on appeal, then each rated noncompensably 
disabling.  By rating action in March 2001, the RO assigned 
an increased rating to 10 percent for the veteran's service-
connected history of asthma.  A personal hearing before the 
undersigned member of the Board, Iris S. Sherman was held in 
Washington, D.C. in August 2001.  

In a letter received in August 2001, the veteran stated that 
she wished to withdraw her appeal of the issue of a 10 
percent rating for multiple noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324.  
Accordingly, this issue will not be addressed in this 
document.  


REMAND

The veteran contends that she has chronic problems with her 
asthma and allergic rhinitis on a daily basis, and that she 
has lost more than a week of work over the last 6 months 
because of these disabilities.  The veteran also reports that 
she has chronic pain, weakness, and stiffness in her right 
knee which restricts her physical activities.  

The Board notes that although the veteran was examined by VA 
in September 1999, the examinations for rating purposes are 
inadequate.  VA regulation provides, in pertinent part, as 
follows:

Sec. 4.2  Interpretation of examination 
reports.

    Different examiners, at different 
times, will not describe the same 
disability in the same language.  
Features of the disability which must 
have persisted unchanged may be 
overlooked or a change for the better or 
worse may not be accurately appreciated 
or described.  It is the responsibility 
of the rating specialist to interpret 
reports of examination in the light of 
the whole-recorded history, reconciling 
the various reports into a consistent 
picture so that the current rating may 
accurately reflect the elements of 
disability present.  

38 C.F.R. § 4.2 (2001).

A VA Form in the claims folder entitled "AMIE Compensation 
and Pension Exam Worksheet," completed in August 1999 
contains information to the effect that various rating 
examinations were to be ordered.  However, in the space 
provided as to whether the claims folder was to be provided 
the physician, the box indicating "No" was checked off.  
There is no evidence in the reports of the examinations that 
the claims folder was, in fact, provided the physicians.  As 
such, the Board has no choice but to remand this case back to 
the regional office to order additional examinations for the 
veteran.  

Current criteria provide that the Secretary shall provide a 
medical examination when such examination may substantiate 
entitlement of the benefits.  However, the providing of an 
examination is not the end of the duty to assist.  Inherent 
in the duty to assist is that the examination be adequate.  

On VA orthopedic examination in September 1999, the examiner 
indicated that the veteran did not have any pain on motion or 
functional loss in the right knee at that time.  The examiner 
noted that the veteran experienced flare-ups in her right 
knee, but did not provide any discussion or opinion as to the 
degree of functional impairment during flare-ups under the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In DeLuca, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") found that the Board erred 
in not adequately considering functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  The DeLuca Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limited the appellant's 
functional ability during flare-ups or when his joint was 
used repeatedly over a period of time.  Any functional loss 
was to be expressed in terms of the degree of additional 
range-of-motion loss due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare-ups.  DeLuca.  

Given the absence of relevant clinical information, the Board 
finds that the current medical evidence of record is 
inadequate and that further development of the record is 
necessary.  The duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

The Board also notes that the veteran testified at a personal 
hearing that she has been seen by several private physicians 
for her respiratory problems over the past couple of years 
and that she has gone to the emergency room of a private 
hospital several times during that time.  In reviewing the 
evidentiary record, it does not appear that any attempt was 
made to obtain or assist the veteran to obtain any of the 
records from the various medical providers who have treated 
her for her asthma and allergic rhinitis.  

In this regard, it should be noted that on November 9, 2000, 
the President approved the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107), which made several amendments to the law governing VA 
claims.  Among other things, this law redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate her claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).  

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For these reasons a remand is required.  

The Board stresses to the veteran the need to appear for the 
requested examinations.  Although the VA has a duty to assist 
the veteran with the development of the evidence in 
connection with her claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2001).

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2001).  

In light of the discussion above, it is the decision of the 
Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and implementing regulations are complied 
with.  

2.  The RO should contact the veteran in 
writing for the purpose of advising her 
of the evidence needed to substantiate 
her claims for increased ratings.  The RO 
should further inform the veteran in 
writing of her right to submit any 
additional argument and evidence in 
support of her claim.  

3.  The veteran should be asked to 
provide the names of any VA facilities 
from whom she has sought treatment for 
the conditions at issue.  In addition, 
she should furnish the complete names and 
addresses of those non VA medical 
professionals or institutions who have 
evaluated and/or treated her for her 
asthma, allergic rhinitis, and right knee 
disability since August 1999.  The 
approximate dates of any such evaluation 
or treatment should also be furnished by 
her to the extent feasible.  Of 
particular interest are all medical 
records, not already contained in the 
claims folder, pertaining to treatment at 
the "Alan Pavilion" of Columbia 
Presbyterian Hospital, 218 Broadway, NYC; 
Patell Medical Center; Montefiore Family 
Health Center, 228 Broadway, Bronx, NY; 
and the Bronx VAMC.  In addition, the 
veteran should be asked to document any 
time lost from work due to her asthma and 
allergic rhinitis since 1999.  

4.  After obtaining proper authorization, 
the RO should obtain those treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records not already on file 
must be obtained and associated with the 
claims file.  If the RO does not receive 
a response to requests for records from 
any of the private sources identified by 
the veteran, she should be so notified 
and informed that she may obtain and 
submit any pertinent records.  

5.  The veteran should be afforded a VA 
pulmonary examination to determine the 
severity of her service-connected asthma.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review in connection with 
the examination.  The examiner must be 
provided a copy of the rating schedule 
criteria for asthma.  All appropriate 
testing should be undertaken in 
connection with this examination, 
including pulmonary function studies.  
The examiner should indicate whether the 
symptomatology under the applicable 
diagnostic code is present; however, the 
examiner is not to provide a percentage 
rating to the veteran's disability.  The 
examiner should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  It 
is imperative that the information 
provided by the examiner permit the 
undersigned to address all rating 
criteria and to be able to compare the 
examination findings to each and every 
criteria listed in the applicable rating 
code.  This is required by regulation and 
mandated by Court.  

6.  The RO should also schedule the 
veteran for a VA allergy examination.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review, and all appropriate 
testing should be undertaken in 
connection with this examination.  The 
examiner should determine if the veteran 
has nasal polyps.  The examiner should 
also determine whether there is a greater 
than 50-percent obstruction of the nasal 
passage on either side, or complete 
obstruction on one side.  If so, the 
examiner should determine whether it is 
due to the service connected allergic 
rhinitis or to a co-existing but 
nonservice connected disability.  

7.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of her right knee 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review, and the examiner 
should indicate whether he or she 
reviewed the claims file.  All indicated 
tests and studies should be accomplished, 
including x-ray studies of the left knee, 
and the clinical findings should be 
reported in detail.  The examiner should 
provide the answers/findings to each 
question or instruction posed below.  If 
the examiner finds that it is not 
feasible to answer a particular question 
or follow a particular instruction, he or 
she should so indicate and provide an 
explanation.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

I.  Detail the degrees of range of 
motion of the right knee.  For VA 
purposes, normal flexion of the knee 
is to 140 degrees and normal 
extension is to 0 degrees.  
38 C.F.R. § 4.71, Plate II (2001).  
Also, tests for stability of the 
right knee should be accomplished, 
and any instability should be 
classified as mild, moderate, or 
severe.  

II.  Determine whether the veteran's 
right knee exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

III.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when the right knee is used 
repeatedly over a period of time.  
These determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiners have provided all medical 
findings necessary to rate the veteran's 
service-connected disabilities, and have 
responded to all questions posed.  In 
addition, the RO should assure that the 
provision pertaining to the duty to 
assist as contained in the Veterans 
Claims Assistance Act of 2000 and the 
implementing regulations have been 
complied with.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the VA 
examination reports do not include 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  
38 C.F.R. § 4.2 (2001).  

9.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the 
claims based on all the evidence of 
record and all governing legal authority, 
including the Veterans Claims Assistance 
Act of 2000 and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be furnished a Supplemental Statement of 
the Case, and be given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter(s) 
notifying her of the dates and places of 
the examinations and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


